       1:18-cv-01974-BHH       Date Filed 10/29/20    Entry Number 34      Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA


Anika Rashi Rosetta Hickman,     )
                                 )
                  Plaintiff,     )
                                 )
v.                               )                 Civil Action No. 1:18-1974-BHH
                                 )
Andrew M. Saul,                  )                               ORDER
Commissioner of Social Security, )
                                 )
                  Defendant.     )
________________________________)

        On October 13, 2020, counsel for Plaintiff filed a motion for attorney’s fees pursuant

to 42 U.S.C. § 406(b). In the motion counsel requests reimbursement for representation

provided in the above-captioned case in the amount of $26,539.50. As required by 42

U.S.C. § 406(b), the amount requested by counsel is not greater than twenty-five percent

(25%) of the past-due benefits recovered by Plaintiff.

        On October 21, 2020, counsel for the Commissioner of Social Security

(“Commissioner”) filed a response to the motion, indicating that the Commissioner does not

object to the motion and clarifying that the requested fees are for court time only. (ECF No.

32.)

        The Court has reviewed the motion and exhibits and finds that counsel’s request for

fees is reasonable. Accordingly, it is ORDERED that Plaintiff's counsel’s motion for

attorney’s fees pursuant to 42 U .S.C. § 406(b) (ECF No. 31) is GRANTED, and the Court

authorizes a payment to Plaintiff’s counsel in the amount of $26,539.50. Plaintiff’s counsel

shall refund to Plaintiff the amount of fees previously awarded under the Equal Access to
       1:18-cv-01974-BHH            Date Filed 10/29/20         Entry Number 34           Page 2 of 2




Justice Act (“EAJA”), 28 U.S.C. § 2412(d).1

        IT IS SO ORDERED.


                                                   /s/Bruce H. Hendricks
                                                   The Honorable Bruce Howe Hendricks
                                                   United States District Judge

October 29, 2020
Charleston, South Carolina




        1
            Plaintiff received $4,300.00 in attorney’s fees under EAJA, and Plaintiff’s counsel must refund to
Plaintiff the amount of fees already received. See Gisbrecht v. Barnhart, 535 U.S. 789, 796 (2002) (noting
that fees may be awarded under both § 406(b) and EAJA but that the claimant’s attorney must refund to the
claimant the amount of the smaller fee) (internal quotations and citation omitted); Astrue v. Ratliff, 130 S.Ct.
2521, 2528 (2010).

                                                       2
